Exhibit 10.2

BEFORE THE KANSAS DEPARTMENT OF HEALTH AND ENVIRONMENT

IN THE MATTER OF:

 

MGP Ingredients, Inc.

Case No. 04-E-0034

1300 Main Street

 

P.O. Box 130

 

Atchison, Kansas 66002-0130

 

 

Source ID No. 0050002

CONSENT AGREEMENT AND FINAL ORDER OF THE SECRETARY

The parties hereto, the Kansas Department of Health and Environment (KDHE) and
MGP Ingredients, Inc. (MGP), having agreed that settlement of this matter is in
the best interests of the parties and the public health and the environment,
hereby represent and state as follows:

JURISDICTION


1.                                       THE KDHE IS A DULY AUTHORIZED AGENCY OF
THE STATE OF KANSAS CREATED BY AN ACT OF THE LEGISLATURE.


2.                                       THE SECRETARY OF THE KDHE (SECRETARY)
HAS GENERAL JURISDICTION OVER MATTERS INVOLVING THE ENVIRONMENT AND THE PUBLIC
HEALTH AND SAFETY OF THE PEOPLE OF KANSAS, K.S.A. 65-101 ET SEQ., INCLUDING
GENERAL JURISDICTION OF MATTERS INVOLVING AIR QUALITY PURSUANT TO THE KANSAS AIR
QUALITY ACT, K.S.A. 65-3001 ET SEQ.


3.                                       MGP IS A KANSAS CORPORATION LICENSED TO
DO BUSINESS IN THE STATE OF KANSAS IN ACCORDANCE WITH KANSAS LAWS AND IS SUBJECT
TO K.S.A. 65-3001 ET SEQ.


4.                                       THE SECRETARY HAS AUTHORITY AND
JURISDICTION TO ISSUE THIS CONSENT AGREEMENT AND FINAL ORDER OF THE SECRETARY
(CAO) AND TO ENFORCE SAME. IN ANY ACTION BY KDHE TO ENFORCE THE TERMS OF THIS
CAO, MGP AGREES NOT TO CONTEST THE AUTHORITY OR JURISDICTION OF THE SECRETARY TO
ISSUE THIS CAO. THE TERMS OF THIS CAO SHALL BE CONSTRUED BY THE LAW OF THE STATE
OF KANSAS.

STATEMENT OF PURPOSE


5.                                       IN ENTERING INTO THIS CAO IT IS THE
MUTUAL OBJECTIVE OF KDHE AND MGP TO: (1) RESOLVE ALL CLAIMS AGAINST MGP FOR ALL
IDENTIFIED VIOLATIONS OF THE KANSAS AIR QUALITY ACT, K.S.A. 65-3001 ET SEQ. AND
REGULATIONS ADOPTED THEREUNDER, ADDRESSED IN THIS CAO; (2) ESTABLISH A SCHEDULE
BY WHICH MGP WILL ACHIEVE REGULATORY COMPLIANCE; AND (3) ASSESS AN APPROPRIATE
CIVIL PENALTY FOR THOSE VIOLATIONS CITED IN THE CAO.

1


--------------------------------------------------------------------------------




PARTIES BOUND


6.                                       THIS CAO SHALL APPLY TO AND BE BINDING
UPON THE PARTIES, THEIR AGENTS, SUCCESSORS, AND ASSIGNS AND UPON ALL PERSONS,
CONTRACTORS, AND CONSULTANTS ACTING UNDER OR FOR EITHER THE KDHE OR MGP OR BOTH.


7.                                       THE PARTIES AGREE TO UNDERTAKE ALL
ACTIONS REQUIRED OF THEM BY THE TERMS AND CONDITIONS OF THIS CAO.


8.                                       NOTWITHSTANDING THE TERMS OF ANY
CONTRACT, MGP IS RESPONSIBLE FOR COMPLIANCE WITH THIS CAO AND FOR INSURING THAT
ITS CONTRACTORS AND AGENTS COMPLY WITH THIS CAO.


9.                                       THE ACTIVITIES CONDUCTED UNDER THIS CAO
ARE SUBJECT TO APPROVAL BY KDHE. MGP SHALL PROVIDE ALL NECESSARY INFORMATION
CONSISTENT WITH THIS CAO REQUESTED BY KDHE.

LIABILITY


10.                                 NOTHING IN THIS CAO SHALL BE CONSTRUED AS AN
ADMISSION OF ANY FACT OR AN ACKNOWLEDGMENT OF ANY LIABILITY BY ANY PARTY.
NOTHING HEREIN SHALL BE LEGALLY BINDING OR HAVE ANY EFFECT ON THE POSITION OF
THE PARTIES ON ANY MATTER THAT MAY BE INCLUDED IN ANY OTHER AGREEMENTS
NEGOTIATED BETWEEN THEM. NEITHER THE STATE OF KANSAS, NOR ANY AGENCY THEREOF
SHALL BE HELD OUT AS A PARTY OF ANY CONTRACT ENTERED INTO BY MGP IN CARRYING OUT
ACTIVITIES PURSUANT TO THIS CAO.

FINDINGS OF FACT


11.                                 MGP OWNS AND OPERATES AN ETHANOL PRODUCTION
FACILITY IN ATCHISON. MGP RECEIVES CORN AND MILO WHICH IS THEN MILLED, MIXED
WITH WATER AND STARCH WATER, COOKED, AND FERMENTED. AFTER FERMENTATION, THE RAW
MATERIAL IS DISTILLED TO PRODUCE ETHANOL. DISTILLATION SEPARATES THE LIQUID
ETHANOL FROM THE CORN MEAL, WHICH MGP MAY DRY OR SELL AS WET MASH FOR ANIMAL
FEED. KDHE ALLEGES THAT THE ETHANOL PLANT WAS MODIFIED IN SUCH A MANNER THAT MAY
HAVE RESULTED IN A SIGNIFICANT NET EMISSION INCREASE IN ACCORDANCE WITH 40
C.F.R. PART 52 OR THE PREVENTION OF SIGNIFICANT DETERIORATION (PSD) REGULATIONS.
KDHE ADOPTED THE PSD REGULATIONS AT K.A.R. 28-19-350. KDHE FURTHER ALLEGES THAT
MGP FAILED TO OBTAIN A PSD PERMIT AUTHORIZING THE MODIFICATION.


12.                                 KDHE ALLEGES THAT THE EMISSIONS OF VOLATILE
ORGANIC COMPOUNDS (VOCS) FROM THE DISTILLED DRIED GRAIN WITH SOLUBLES (DDGS)
DRYERS HAD BEEN HISTORICALLY UNDERESTIMATED.


13.                                 KDHE FURTHER ALLEGES THAT MGP MAY HAVE
FAILED TO COMPLY WITH K.A.R. 28-19-720, WHICH ADOPTS BY REFERENCE 40 C.F.R. PART
60 SUBPARTS DB, KB AND VV; AND K.A.R. 28-19-750, WHICH ADOPTS BY REFERENCE 40
C.F.R. PART 63 FOR THE EQUIPMENT DESCRIBED IN PARAGRAPH 23 OF THIS CAO.

2


--------------------------------------------------------------------------------




CONCLUSIONS OF LAW


14.                                 MGP IS A PERSON WITHIN THE MEANING OF K.S.A.
65-3002(I).


15.                                 THE SECRETARY IS AUTHORIZED TO ISSUE ORDERS
FOR COMPLIANCE WITH AIR QUALITY STATUTES AND REGULATIONS AS SET FORTH IN K.S.A.
65-3011.


16.                                 K.S.A. 65-3025(C) STATES IT IS UNLAWFUL FOR
ANY PERSON TO VIOLATE ANY PROVISION OF AN APPROVAL OR PERMIT ISSUED AND ANY RULE
OR REGULATION PROMULGATED UNDER THE KANSAS AIR QUALITY ACT.


17.                                 K.S.A. 65-3018(A) PROVIDES THAT THE
SECRETARY, UPON FINDING A PERSON HAS VIOLATED ANY PROVISION OF K.S.A. 65-3025,
MAY IMPOSE A PENALTY NOT TO EXCEED $10,000 PER DAY WHICH SHALL CONSTITUTE AN
ACTUAL AND SUBSTANTIAL ECONOMIC DETERRENT TO THE VIOLATION FOR WHICH IT IS
ASSESSED.


18.                                 K.A.R. 28-19-350(A), PREVENTION OF
SIGNIFICANT DETERIORATION OF AIR QUALITY, APPLIES TO THE CONSTRUCTION OF MAJOR
STATIONARY SOURCES AND MAJOR MODIFICATIONS OF STATIONARY SOURCES AS DEFINED IN
40 C.F.R. 52.21 IN AREAS OF THE STATE DESIGNATED AS ATTAINMENT AREAS OR
UNCLASSIFIED AREAS FOR ANY POLLUTANT UNDER THE PROCEDURES PRESCRIBED BY SECTION
107(D) OF THE FEDERAL CLEAN AIR ACT.


19.                                 K.A.R. 28-19-350(B) ADOPTS BY REFERENCE 40
C.F.R. 52.21, AS IN EFFECT ON JULY 1, 2000.


20.                                 K.A.R. 28-19-720, NEW SOURCE PERFORMANCE
STANDARDS, ADOPTS BY REFERENCE 40 C.F.R. PART 60, SUBPARTS DB, KB AND VV.


21.                                 K.A.R. 28-19-750, HAZARDOUS AIR POLLUTANTS;
MAXIMUM ACHIEVABLE CONTROL TECHNOLOGY, ADOPTS BY REFERENCE 40 C.F.R. PART 63.


22.                                 BASED ON THE ABOVE FINDING OF FACTS AND
CONCLUSIONS OF LAW, THE SECRETARY ALLEGES THAT MGP MAY HAVE VIOLATED K.A.R.
28-19-350, K.A.R. 28-19-720, K.A.R. 28-19-750 AND K.S.A. 65-3025.

SCHEDULE OF COMPLIANCE

Emission Limits


23.                                 MGP SHALL IMPLEMENT A PLAN FOR THE
INSTALLATION OF AIR POLLUTION CONTROL TECHNOLOGY (CONTROL TECHNOLOGY PLAN OR
CTP) CAPABLE OF MEETING THE FOLLOWING EMISSION LEVEL REDUCTIONS FOR THE
IDENTIFIED UNITS IN SUBPARAGRAPHS (A) THROUGH (1). MGP’S CTP, WHICH HAS BEEN
APPROVED BY MGP, IS ATTACHMENT 1 TO THIS CAO.


A.                                       DDGS DRYER: THE EXISTING DDGS DRYERS
SHALL BE REMOVED OR MADE INOPERABLE AND REPLACED WITH A NEW SWISS COMBI DRYER.
THE NEW SWISS COMBI DRYER SHALL MEET THE FOLLOWING REQUIREMENTS. EITHER 95%
REDUCTION OF VOC EMISSIONS OR EMISSIONS NO HIGHER THAN 10 PARTS PER MILLION
(PPM)

3


--------------------------------------------------------------------------------





OF VOC, AT MGP’S OPTION; EITHER 90% REDUCTION OF CARBON MONOXIDE (CO) EMISSIONS
OR EMISSIONS NO HIGHER THAN 100 PPM OF CO, AT MGP’S OPTION; AND REDUCTION OF
PARTICULATE MATTER (PM) AND PM WITH AN AERODYNAMIC DIAMETER LESS THAN OR EQUAL
TO A NOMINAL 10 MICROMETERS (PM10) BASED ON OPERATION OF THE NEW DRYER SYSTEM AS
SPECIFIED IN PARAGRAPH 26 AND THE APPROVED CTP AND AS ESTABLISHED AFTER INITIAL
PERFORMANCE TESTING PURSUANT TO PARAGRAPH 31 OF THIS CAO. THE DRYER SHALL BE
EQUIPPED WITH LOW-NOX BURNERS WITH AN EMISSION LIMIT EQUAL TO OR LESS THAN 0.08
LB/MMBTU. MGP MAY CONTINUE TO OPERATE AND PRODUCE WET CAKE DURING PERIODS OF
DDGS DRYER DOWNTIME.


B.                                      CENTRATE TANK (DEFINED AS WHOLE SLOP
TANKS AND CENTRIFUGE VENTS): EITHER 95% REDUCTION OF VOC EMISSIONS OR EMISSIONS
NO HIGHER THAN 20 PPM OF VOC, AT MGP’S OPTION.


C.                                       FERMENTATION UNITS (INCLUDING THE BEER
WELL): EITHER 95% REDUCTION OF VOC EMISSIONS OR EMISSIONS NO HIGHER THAN 20 PPM
OF VOC, AT MGP’S OPTION.


D.                                      DISTILLATION UNITS (INCLUDING
MISCELLANEOUS PROCESS VENTS): EITHER 95% REDUCTION OF VOC EMISSIONS OR EMISSIONS
NO HIGHER THAN 20 PPM OF VOC, AT MGP’S OPTION. INSIGNIFICANT PROCESS VENTS ARE
NOT REQUIRED TO MEET THIS VOC LIMITATION.


E.                                       EXISTING BOILERS (BOILERS #6, #7 AND
#8): MGP SHALL COMPLY WITH THE OXIDES OF NITROGEN (NOX) LIMITS SPECIFIED IN
PARAGRAPHS 27 AND 28 OF THIS CAO. IN ADDITION, BEGINNING ON THE DATE THE CAO IS
ISSUED MGP SHALL DISCONTINUE THE USE OF FUEL OIL IN BOILERS #6 AND #7.


F.                                         ETHANOL LOADOUT (TRUCK): INSTALL
EQUIPMENT FOR THE TOTAL CAPTURE OF VOCS AND OPERATE A CLOSED LOOP SYSTEM VENTED
TO A FLARE FOR THE DESTRUCTION OF CAPTURED VOCS. EMISSIONS FROM TRUCKS DEDICATED
TO NON-FUEL USE DO NOT NEED TO BE MUTED TO A CLOSED VENT SYSTEM AND FLARE,
PROVIDED MGP PROVIDES DOCUMENTATION TO THE SATISFACTION OF KDHE THAT THE TRUCKS
ARE DEDICATED TO NON-FUEL USE. FUEL, FOR THE PURPOSE OF THIS CAO AND THE
ATTACHED CTP, SHALL BE DEFINED AS A PETROLEUM BASED PRODUCT SUCH AS GASOLINE.
DENATURED ETHANOL AND PURE ETHANOL SHALL BE DEFINED AS NON-FUELS.


G.                                      ETHANOL LOADOUT (RAILCAR): ALL RAILCARS
SHALL BE DEDICATED AS NON-FUEL USE ONLY.


H.                                      NEW SOURCE PERFORMANCE STANDARDS (NSPS):
IDENTIFY AND IMPLEMENT APPLICABLE NSPS REQUIREMENTS CODIFIED AT 40 C.F.R. PART
60. THE FOLLOWING NSPS APPLY: NSPS SUBPART DB
(INDUSTRIAL-COMMERCIAL-INSTITUTIONAL STEAM GENERATING UNITS); NSPS SUBPART KB
(VOLATILE ORGANIC LIQUID STORAGE VESSELS); AND NSPS SUBPART VV (EQUIPMENT

4


--------------------------------------------------------------------------------





LEAKS OF VOC IN THE SYNTHETIC ORGANIC CHEMICALS MANUFACTURING INDUSTRY).

The following storage vessels are subject to NSPS Kb: T4324 and T4325.

At the time of CAO issuance, the following units, and auxiliary equipment
associated with each unit, were determined not to be subject to NSPS Subpart VV
because the equipment was used for the sole purpose of producing beverage
alcohol: (1) DC1520 ED Column; (2) DC1530 HQ Rectifier; (3) DC1550 Demethylizer;
(4) DC1590 Recycle Rectifier; (5) DC1580 and DC1581 Gin Stills; (6) DC1587 Low
Proof Gin Still; (7) ADS1591 and ADS1592 Mole Sieves; (8) T1582 and T1583 Gin
Still Product Tanks; and (9) T1586 Low Proof Gin Still Product Tank. At the time
of CAO issuance, the DC1510 Beer Still was not subject to NSPS Subpart VV
because the unit was installed in 1976 and had not been modified or
reconstructed since the effective date of NSPS Subpart VV.

All equipment not specifically listed in the above paragraph is subject to NSPS
Subpart VV including the following units, and auxiliary equipment associated
with each unit: (1) T1560 5,000 Gallon Recovery Rectifier Feed Tank; (2) DC1560
Recovery Rectifier; and (3) ADS1571 and ADS1572 Mole Sieves.


I.                                          FUGITIVE DUST CONTROL PM/PM10: THE
PROGRAM DESCRIBED IN THE APPROVED CTP SHALL BE IMPLEMENTED TO MINIMIZE FUGITIVE
DUST EMISSIONS FROM THE FACILITY OPERATIONS.


J.                                          ADDITIONAL REQUIREMENTS FOR
HAZARDOUS AIR POLLUTANTS (HAPS): BEGINNING APRIL 1, 2007, MGP SHALL CONTINUALLY
OPERATE THE FACILITY SO AS NOT TO EXCEED SOURCE-WIDE ALLOWABLE EMISSIONS OF 9.0
TPY FOR ANY SINGLE HAP OR 24.0 TPY FOR ALL HAPS BASED ON A 12-MONTH ROLLING SUM,
ROLLED MONTHLY, AND RECORDED MONTHLY, OR COMPLY WITH APPLICABLE SECTIONS OF 40
C.F.R. PART 63. FOR THE FIRST ELEVEN MONTHS, BEGINNING APRIL 1, 2007, COMPLIANCE
WITH THE 12-MONTH ROLLING SUM WILL BE DEMONSTRATED BASED ON THE SCHEDULE TO MEET
APPLICABLE EMISSION CAPS AS SET FORTH IN THE APPROVED CTP. IF, BASED ON
EMISSIONS TESTING AS SET FORTH IN THE APPROVED CTP, ADDITIONAL CONTROL MEASURES
ARE REQUIRED TO MEET THE 9.0 OR 24.0 TPY EMISSION CAPS, SUCH CONTROL MEASURES
SHALL BE IMPLEMENTED AND INCLUDED IN THE PERMIT APPLICATION REQUIRED UNDER
PARAGRAPH 39, OR COMPLY WITH APPLICABLE SECTIONS OF 40 C.F.R. PART 63.


K.                                       NEW GAS BOILER (ALTERNATIVE SCENARIO):
IN LIEU OF RETROFITTING EXISTING BOILERS WITH LOW-NOX BURNER(S), MGP MAY ELECT
TO INSTALL A NEW BOILER AND PERMANENTLY DISCONNECT THE EXISTING BOILER(S) THAT
WILL NOT BE RETROFITTED WITH LOW-NOX BURNER(S). THE NEW BOILER SHALL BE
INSTALLED WITH LOW-NOX BURNER(S) AND A NOX EMISSION LIMIT EQUAL TO OR LESS THAN
0.04 LB NOX/MMBTU SHALL APPLY TO THE NEW BOILER.

5


--------------------------------------------------------------------------------





L.                                          GRAIN UNLOADING AND FEED LOADING
SOURCE DUST CONTROL: INSTALL A PM CONTROL SYSTEM ON THE NORTH AND SOUTH GRAIN
UNLOADING SYSTEMS THAT LIMITS EMISSIONS OF PM TO LESS THAN OR EQUAL TO 0.01
GRAINS/DSCF. INSTALL A “DEAD BOX” TO REDUCE THE VELOCITY OF FEED TO THE LOADOUT
CONTAINERS.


24.                                 MGP SHALL INSTALL AIR POLLUTION CONTROL
TECHNOLOGY CAPABLE OF MEETING THE EMISSION LEVEL REDUCTIONS FOR THE SWISS COMBI
DDGS DRYER, CENTRATE TANK, THE FERMENTATION UNITS, THE DISTILLATION UNITS,
EXISTING BOILERS, ETHANOL TRUCK AND RAILCAR LOADOUT (WITH THE EXCEPTION OF
VEHICLES DEDICATED TO NON-FUEL USE) AND GRAIN UNLOADING AND FEED LOADING SYSTEMS
IN ACCORDANCE WITH THE SCHEDULE IN THE APPROVED CTP. BEGINNING NO LATER THAN 180
DAYS FOLLOWING THE START-UP OF EACH PIECE OF CONTROL EQUIPMENT REQUIRED IN THE
CTP FOR THESE UNITS, MGP SHALL OPERATE EACH UNIT ONLY IN ACCORDANCE WITH THE
OPERATING PARAMETERS SET FORTH IN THE CTP. MGP MAY UTILIZE EXISTING CONTROL
EQUIPMENT TO MEET THE LIMITS SET FORTH IN THE CAO.


25.                                 BY NO LATER THAN OCTOBER 1, 2006, MGP SHALL
REPLACE THE EXISTING DDGS DRYERS WITH A DDGS DRYER CAPABLE OF MEETING THE
EMISSION LIMITS SET FORTH IN PARAGRAPH 23(A).


26.                                 PM AND PM10 EMISSION LIMIT FOR DDGS DRYER:
BY NO LATER THAN 90 DAYS FOLLOWING THE INITIAL PERFORMANCE TEST OF THE DDGS
DRYER AS REQUIRED IN PARAGRAPHS 23(A) AND 31, MGP SHALL PROPOSE PM AND
PM10 EMISSION LIMITS FOR THE DDGS DRYER BASED ON THE DATA COLLECTED FROM INITIAL
PERFORMANCE TESTING AND OTHER AVAILABLE PERTINENT INFORMATION. MGP SHALL
IMMEDIATELY COMPLY WITH THE PROPOSED EMISSION LIMIT. KDHE WILL USE THE DATA
COLLECTED AND OTHER AVAILABLE PERTINENT INFORMATION TO ESTABLISH LIMITS FOR PM
AND PM10. KDHE SHALL PROVIDE WRITTEN NOTICE TO MGP OF THE ESTABLISHED LIMIT AND
THE ESTABLISHED LIMIT SHALL BE INCORPORATED INTO AND ENFORCEABLE UNDER THIS CAO.
IF THE LIMIT ESTABLISHED BY KDHE IS MORE STRINGENT THAN THE LIMIT PROPOSED BY
MGP, THEN MGP SHALL HAVE 60 DAYS FROM THE DATE OF WRITTEN NOTICE TO COMPLY WITH
THE ESTABLISHED LIMIT, UNLESS WITHIN THE 60 DAY PERIOD, MGP CONTESTS THE KDHE
PROPOSED LIMIT, BY INVOKING THE DISPUTE RESOLUTION PROCESS AS DESCRIBED IN THIS
CAO. UNTIL A LIMIT IS ESTABLISHED UNDER THE DISPUTE RESOLUTION PROCESS HEREIN,
MGP SHALL COMPLY WITH THE EMISSION LIMIT IT PROPOSED UNDER THIS PARAGRAPH.


27.                                 NOX EMISSION LIMIT FOR BOILERS #6 AND #7: BY
NO LATER THAN 30 DAYS AFTER THE EXISTING DDGS DRYERS ARE REMOVED OR MADE
INOPERABLE, THE OWNER OR OPERATOR SHALL LIMIT THE NOX EMISSIONS FROM BOILERS #6
AND #7 TO 184 TONS DURING EACH CONSECUTIVE 12-MONTH PERIOD. MGP SHALL USE THE
FOLLOWING EQUATION TO CALCULATE THE MONTHLY NOX EMISSIONS:

ENOx                =                     Q             x          EF          
x              CF

Where:           ENOX          =          Monthly NOX emissions (tons/month)

Q                 =          Monthly fuel gas usage (mmscf/month)

EF               =          NOX emission factor (lbs/mmscf). The emission factor

6


--------------------------------------------------------------------------------




              at the time of CAO issuance was 280 lbs/mmscf.

CF               =          Weight conversion factor (1 ton/2000 lbs)

MGP shall maintain records of the compliance determination for the NOX limit.
These records shall be updated no later than the last day of the month following
the last month of each consecutive 12-month period.

As indicated in the CTP, this 184 tons per year NOX limit is an interim limit.
By no later than September 1, 2008, MGP shall remove or make inoperable Boilers
#6 and #7 or equip the boilers with Low-NOX burners with a NOX emissions limit
of 0.04 lbs/MMBtu.


28.                                 NOX EMISSION LIMIT FOR BOILER #8: BY NO
LATER THAN JULY 1, 2006, MGP SHALL EQUIP BOILER #8 WITH A LOW-NOX BURNER AND THE
BOILER SHALL BE SUBJECT TO A NOX EMISSIONS LIMIT OF 0.04 LBS/MMBTU.


29.                                 SOURCE-WIDE VOC EMISSION CAP: MGP SHALL
ACCEPT SOURCE-WIDE ALLOWABLE EMISSION CAPS FOR THE FACILITY EQUIVALENT TO 95 TPY
FOR VOCS FOR A PERIOD OF TWENTY-FOUR MONTHS OR UNTIL TERMINATION OF THIS CAO
WHICHEVER IS LATER. BEGINNING APRIL 1, 2007, MGP SHALL CONTINUALLY OPERATE THE
FACILITY SO AS NOT TO EXCEED THE SOURCE-WIDE ALLOWABLE EMISSION CAPS OF 95 TPY
FOR VOCS BASED ON A 12-MONTH ROLLING SUM, ROLLED MONTHLY, AND RECORDED MONTHLY.
FOR THE FIRST ELEVEN MONTHS, BEGINNING APRIL 1, 2007, COMPLIANCE WITH THE
12-MONTH ROLLING SUM WILL BE DEMONSTRATED BASED ON A SCHEDULE TO MEET APPLICABLE
EMISSION CAPS AS SET FORTH IN THE APPROVED CTP.

Compliance Demonstration


30.                                 MGP SHALL DEMONSTRATE CONTINUOUS COMPLIANCE
WITH THE EMISSION LIMITS ESTABLISHED UNDER THIS CAO BY THE USE OF PERFORMANCE
TESTING, PARAMETRIC MONITORING, RECORDKEEPING AND REPORTING, OR INITIAL AND
PERIODIC COMPLIANCE TESTING, AS APPROPRIATE, AS SET FORTH IN THE APPROVED CTP.
UNTIL TERMINATION OF THE CAO, MGP SHALL (1) CONDUCT ANNUAL PERFORMANCE TESTS ON
THE DDGS DRYER AND (2) CONDUCT PERFORMANCE TESTS ON ALL OTHER UNITS IN
ACCORDANCE WITH THE FREQUENCY SET FORTH IN ATTACHMENT 2. ALL SUCH TESTS SHALL BE
CONDUCTED USING THE METHODS SET FORTH IN 7.0 OF THE APPROVED CTP TO DEMONSTRATE
COMPLIANCE WITH THE EMISSION LIMITS THEREIN UNLESS THIS REQUIREMENT IS WAIVED IN
WRITING BY KDHE.


31.                                 BY NO LATER THAN 180 DAYS FOLLOWING THE
START-UP OF THE LAST PIECE OF CONTROL EQUIPMENT OR BY NO LATER THAN 180 DAYS
AFTER THE INSTALLATION OF THE NEW DDGS DRYER, AS REQUIRED IN THE APPROVED CTP,
WHICHEVER IS LATER, MGP SHALL DEMONSTRATE THROUGH AN INITIAL PERFORMANCE TEST
THAT IT HAS MET THE REQUIRED DESTRUCTION EFFICIENCY AND/OR EMISSION LIMIT OF
EACH EMISSIONS UNIT AS SPECIFIED IN THE APPROVED CTP.


32.                                 ALL PERFORMANCE TESTING PROTOCOL SHALL BE
SUBMITTED TO KDHE FOR REVIEW AT LEAST THIRTY (30) DAYS PRIOR TO TESTING. THE
PERFORMANCE TESTING SHALL BE CONDUCTED IN ACCORDANCE WITH EPA PROMULGATED
METHODS AND ANY OTHER TEST PROTOCOLS APPROVED

7


--------------------------------------------------------------------------------





BY THE PARTIES. WITHIN SIXTY (60) DAYS OF THE TEST DATE, TEST RESULTS SHALL BE
SUBMITTED TO KDHE.

Record Keeping/Reporting


33.                                 BEGINNING WITH THE FIRST FULL CALENDAR
QUARTER FOLLOWING LODGING OF THIS CAO, MGP SHALL SUBMIT WRITTEN REPORTS WITHIN
30 DAYS FOLLOWING EACH CALENDAR QUARTER TO KDHE THAT ITEMIZE CAO REQUIREMENTS
AND THE APPROVED CTP REQUIREMENTS, THE APPLICABLE DEADLINES, THE DATES THE TASKS
WERE COMPLETED, UNIT EMISSIONS DATA AND DATA TO SUPPORT MGP’S COMPLIANCE STATUS
WITH THE TERMS OF THIS CAO. REPORTS SHALL BE SENT TO MR. VICTOR COOPER, BUREAU
OF AIR & RADIATION, 1000 SW JACKSON, SUITE 310, TOPEKA, KANSAS 66612. EMISSIONS
DATA MAY BE SUBMITTED IN ELECTRONIC FORMAT.


34.                                 MGP SHALL MAINTAIN RECORDS TO DEMONSTRATE
COMPLIANCE WITH NEW SOURCE PERFORMANCE STANDARDS (NSPS), 40 C.F.R., PART 60,
SUBPARTS DB AND KB; AND MGP’S FUGITIVE DUST MANAGEMENT PROGRAM AS DESCRIBED IN
THE APPROVED CTP.


35.                                 MGP SHALL MAINTAIN RECORDS TO DEMONSTRATE
COMPLIANCE WITH THE SOURCE WIDE VOC CAP REQUIRED UNDER PARAGRAPH 29.


36.                                 MGP SHALL MAINTAIN CONTROL TECHNOLOGY
PERFORMANCE CRITERIA MONITORING DATA AND RECORDS AS SET FORTH IN THE APPROVED
CTP, AND SHALL MAKE THEM AVAILABLE TO KDHE UPON DEMAND AS SOON AS PRACTICABLE.


37.                                 MGP SHALL PRESERVE AND RETAIN ALL RECORDS
AND DOCUMENTS NOW IN ITS POSSESSION OR CONTROL, OR WHICH COME INTO ITS
POSSESSION OR CONTROL, THAT SUPPORT THE REPORTING AND COMPLIANCE REQUIREMENTS IN
THIS CAO FOR A PERIOD OF THREE YEARS FOLLOWING THE TERMINATION OF THIS CAO,
UNLESS OTHER REGULATIONS REQUIRE THE RECORDS TO BE MAINTAINED LONGER.


38.                                 ALL NOTICES AND REPORTS FROM MGP REQUIRED
UNDER THIS CAO SHALL CONTAIN THE FOLLOWING CERTIFICATION AND MAY BE SIGNED BY AN
OWNER OR OPERATOR OF THE COMPANY RESPONSIBLE FOR ENVIRONMENTAL MANAGEMENT AND
COMPLIANCE:

“I certify under penalty of law that I have personally examined the information
submitted herein and that I have made a reasonable inquiry of those individuals
immediately responsible for obtaining the information and that to the best of my
knowledge, the information submitted herewith is true, accurate, and complete. I
am aware that there are significant penalties for submitting false information,
including the possibility of fine and imprisonment.”

Permitting


39.                                 BY NO LATER THAN 180 DAYS AFTER THE
EXECUTION OF THIS CAO, MGP SHALL APPLY FOR A FEDERALLY-ENFORCEABLE CONSTRUCTION
PERMIT. MGP SHALL INCLUDE IN ITS APPLICATION THE EMISSION LIMITS, MONITORING AND
RECORD KEEPING REQUIREMENTS OF THE APPROVED

8


--------------------------------------------------------------------------------





CTP AND THIS CAO AS APPLICABLE. THESE EMISSION LIMITS, MONITORING AND RECORD
KEEPING REQUIREMENTS SHALL REMAIN APPLICABLE TO THE SOURCE FOR THE LIFE OF ITS
OPERATION OR UNTIL CHANGED THROUGH A PERMIT MODIFICATION.


40.                                 BY NO LATER THAN 180 DAYS FOLLOWING START-UP
OF THE LAST PIECE OF CONTROL EQUIPMENT OR REPLACEMENT OF THE DRYER, WHICHEVER IS
LATER, MGP SHALL APPLY TO KDHE FOR MODIFICATION TO ITS FEDERALLY ENFORCEABLE
PERMITS TO INCORPORATE THOSE EMISSION LIMITS, MONITORING PARAMETERS, AND RECORD
KEEPING SET FORTH IN THIS CAO THAT HAVE NOT ALREADY BEEN INCORPORATED INTO THE
APPROPRIATE PERMITS AS REQUIRED IN PARAGRAPH 39. MGP DOES NOT WAIVE ANY RIGHTS
IT HAS TO APPEAL OR OTHERWISE CONTEST ANY PERMIT REQUIREMENTS THAT IT DID NOT
SPECIFICALLY INCLUDE IN ITS APPLICATIONS REQUIRED UNDER PARAGRAPHS 39 AND 40.

ASSESSMENT OF A CIVIL PENALTY


41.                                 PURSUANT TO K.S.A. 65-3018 AND K.S.A.
65-3025, IT IS THE INTENT OF KDHE TO ASSESS A CIVIL PENALTY IN THIS MATTER. IN
CONSIDERATION OF THE FACTS SURROUNDING THIS EVENT, KDHE HAS CONCLUDED THAT MGP
SHALL PAY A CIVIL PENALTY IN THE AMOUNT OF $26,000.00 FOR THE ALLEGED VIOLATIONS
OF K.A.R. 28-19-350, K.A.R. 28-19-720, K.A.R. 28-19-750 AND K.S.A. 65-3025.

A check or money order in the amount of $26,000.00, made payable to the Kansas
Department of Health and Environment, is to be submitted to Mr. Victor Cooper,
Bureau of Air and Radiation, Kansas Department of Health and Environment, 1000
SW Jackson, Suite 310, Topeka, Kansas 66612-1366, within 30 days of execution of
this CAO by the parties.


42.                                 FAILURE OR REFUSAL TO COMPLY WITH THIS CAO,
OR ANY PORTION THEREOF, SHALL SUBJECT MGP TO THE IMPOSITION OF FURTHER CIVIL
PENALTIES AND COURT ACTION TO ENFORCE THE TERMS OF THE CAO. MGP RESERVES THE
RIGHT TO CONTEST SUCH PENALTIES AND COURT ACTION.

FORCE MAJEURE, EXCUSABLE DELAY, MODIFICATION


43.                                 THE FOLLOWING SHALL CONSTITUTE THE GOVERNING
TERMS FOR FORCE MAJEURE, EXCUSABLE DELAY AND MODIFICATION OF THE CAO.


A.                                       MGP SHALL PERFORM THE REQUIREMENTS
UNDER THIS CAO WITHIN THE TIME LIMITS SET FORTH HEREIN UNLESS, THE PERFORMANCE
IS PREVENTED OR DELAYED SOLELY BY EVENTS WHICH CONSTITUTE A FORCE MAJEURE. FOR
PURPOSES OF THIS CAO A FORCE MAJEURE IS DEFINED AS ANY EVENT BEYOND THE CONTROL
OF MGP WHICH COULD NOT BE OVERCOME BY DUE DILIGENCE AND WHICH DELAYS OR PREVENTS
PERFORMANCE BY A DATE REQUIRED BY THIS CAO. SUCH EVENTS DO NOT INCLUDE INCREASED
COSTS OF PERFORMANCE OR CHANGED ECONOMIC CIRCUMSTANCES. ANY DELAY CAUSED IN
WHOLE OR IN PART BY ACTION OR INACTION BY STATE AUTHORITIES SHALL BE CONSIDERED
A FORCE MAJEURE AND SHALL NOT BE DEEMED A VIOLATION OF ANY OBLIGATIONS REQUIRED
BY THIS CAO.

9


--------------------------------------------------------------------------------





B.                                      MGP SHALL HAVE THE BURDEN OF PROVING ALL
CLAIMS OF FORCE MAJEURE. FAILURE TO COMPLY BY REASON OF FORCE MAJEURE SHALL NOT
BE CONSTRUED AS A VIOLATION OF THIS CAO.


C.                                       MGP SHALL NOTIFY KDHE IN WRITING WITHIN
SEVEN DAYS AFTER BECOMING AWARE OF AN EVENT WHICH MGP KNEW, OR SHOULD HAVE
KNOWN, CONSTITUTED FORCE MAJEURE. SUCH NOTICE SHALL ESTIMATE THE ANTICIPATED
LENGTH OF DELAY, ITS CAUSE, MEASURES TO BE TAKEN TO MINIMIZE THE DELAY, AND AN
ESTIMATED TIMETABLE FOR IMPLEMENTATION OF THESE MEASURES. FAILURE TO COMPLY WITH
THE NOTICE PROVISION OF THIS SECTION SHALL CONSTITUTE A WAIVER OF THE MGP RIGHT
TO ASSERT A FORCE MAJEURE CLAIM AND SHALL BE GROUNDS FOR KDHE TO DENY MGP AN
EXTENSION OF TIME.


D.                                      WITHIN SEVEN DAYS OF THE RECEIPT OF
WRITTEN NOTICE FROM MGP OF A FORCE MAJEURE EVENT, KDHE SHALL NOTIFY MGP OF THE
EXTENT TO WHICH MODIFICATIONS TO THIS CAO ARE NECESSARY. IN THE EVENT THAT KDHE
AND MGP CANNOT AGREE THAT A FORCE MAJEURE EVENT HAS OCCURRED, OR IF THERE IS NO
AGREEMENT ON THE LENGTH OF THE EXTENSION, THE DISPUTE SHALL BE RESOLVED AS SET
FORTH IN A PARAGRAPH NUMBERED 44 DISPUTE RESOLUTION.


E.                                       ANY MODIFICATIONS TO ANY PROVISION OF
THIS CAO SHALL NOT ALTER THE SCHEDULE FOR PERFORMANCE OR COMPLETION OF OTHER
TASKS REQUIRED BY THIS CAO UNLESS SPECIFICALLY AGREED TO BY THE PARTIES IN
WRITING AND INCORPORATED INTO THIS CAO.


F.                                         THIS CAO MAY BE AMENDED BY MUTUAL
AGREEMENT OF KDHE AND MGP. SUCH AMENDMENTS SHALL BE IN WRITING, SHALL HAVE AS
THEIR EFFECTIVE DATE THE DATE ON WHICH THEY ARE SIGNED BY BOTH PARTIES AND SHALL
BE INCORPORATED INTO THIS CAO.

DISPUTE RESOLUTION


44.                                 THE PARTIES RECOGNIZE THAT A DISPUTE MAY
ARISE BETWEEN THEM REGARDING IMPLEMENTATION OF THE ACTION TO BE TAKEN AS HEREIN
SET FORTH OR OTHER TERMS OR PROVISIONS OF THIS CAO.


A.                                       IF SUCH DISPUTE ARISES, THE PARTIES
WILL ENDEAVOR TO SETTLE IT BY INFORMAL NEGOTIATIONS BETWEEN THEMSELVES. IF THE
PARTIES CANNOT RESOLVE THE ISSUE INFORMALLY WITHIN A REASONABLE PERIOD OF TIME,
EITHER OF THE PARTIES MAY NOTIFY THE OTHER IN WRITING STATING ITS POSITION WITH
REGARD TO THE DISPUTE AND THE REASONS THEREFOR. A PARTY RECEIVING SUCH A NOTICE
OF DISPUTE WILL RESPOND IN WRITING WITHIN FIVE (5) BUSINESS DAYS STATING ITS
POSITION. KDHE OR MGP SHALL THEN HAVE AN ADDITIONAL FIVE (5) BUSINESS DAYS
PERIOD TO RESPOND. IF THE PARTIES ARE STILL UNABLE TO REACH AN AGREEMENT, THE
MATTER SHALL BE REFERRED TO THE KDHE DIRECTOR OF ENVIRONMENT, WHO SHALL DECIDE
THE MATTER AND PROVIDE A WRITTEN STATEMENT OF HIS DECISION WHICH SHALL BE
INCORPORATED INTO THE CAO.

10


--------------------------------------------------------------------------------





B.                                      THIS DISPUTE RESOLUTION PROCEDURE SHALL
NOT PRECLUDE ANY PARTY FROM HAVING DIRECT RECOURSE TO COURT IF OTHERWISE
AVAILABLE BY APPLICABLE LAW.

BEST PROFESSIONAL JUDGMENT


45.                                 THE REQUIREMENTS OF THIS CAO REPRESENT THE
BEST PROFESSIONAL JUDGMENT OF KDHE AT THIS TIME BASED ON THE AVAILABLE
INFORMATION. IF CIRCUMSTANCES CHANGE SIGNIFICANTLY SO THAT DATA INDICATES AN
IMMEDIATE THREAT OF DANGER TO THE PUBLIC HEALTH OR SAFETY OR THE ENVIRONMENT OR
A SIGNIFICANTLY DIFFERENT THREAT OTHER THAN THE ALLEGED DEFICIENCIES ADDRESSED
HEREIN, THEN KDHE RESERVES THE RIGHT TO MODIFY DATES OR REQUIREMENTS HEREIN AS
IT DEEMS REASONABLY NECESSARY AND MGP RESERVES THE RIGHT TO APPEAL ANY SUCH
MODIFICATIONS OR ADDITIONAL REQUIREMENTS.

OTHER CLAIMS AND PARTIES


46.                                 NOTHING IN THIS CAO SHALL CONSTITUTE OR BE
CONSTRUED AS A RELEASE FOR ANY CLAIM, CAUSE OF ACTION OR DEMAND IN LAW OR EQUITY
AGAINST ANY PERSON, FIRM, PARTNERSHIP, OR CORPORATION NOT A SIGNATORY TO THIS
CAO FOR ANY LIABILITY IT MAY HAVE ARISING OUT OF OR RELATING IN ANY WAY TO THE
SUBJECT VIOLATIONS ALLEGED IN THIS CAO.

EFFECTIVE DATE, TERMINATION


47.                                 THIS CAO SHALL BECOME EFFECTIVE WHEN SIGNED
BY THE SECRETARY OF THE DEPARTMENT OF HEALTH AND ENVIRONMENT.


48.                                 THIS CAO WILL BE TERMINATED UPON WRITTEN
NOTICE BY KDHE TO MGP THAT ALL PROVISIONS OF THE CAO HAVE BEEN COMPLETED. SUCH
NOTICE SHALL NOT BE UNREASONABLY WITHHELD.

AUTHORIZATION OF SIGNATORIES TO EXECUTE THE CONSENT ORDER AND BIND THE PARTIES


49.                                 THE PARTIES HERETO HAVE AFFIXED THEIR
SIGNATURES ON THE DATES INSERTED BELOW TO ACKNOWLEDGE THEIR AGREEMENT TO THIS
CAO. THE SIGNATORIES TO THIS CAO CERTIFY THAT THEY ARE AUTHORIZED TO EXECUTE AND
LEGALLY BIND THE PARTIES THEY REPRESENT TO THIS CAO.

/s/ Roderick L. Bremby

/s/ David E. Rindom

Roderick L. Bremby, Secretary

David E. Rindom, VP of HR

Kansas Department of Health &

MGP Ingredients, Inc.

Environment

 

 

 

1/11/06

12/21/05

Date

Date

 

11


--------------------------------------------------------------------------------


ATTACHMENT 1

 

Control Technology Plan

For
MGP Ingredients, LLC

1300 Main Street

Atchison, Kansas 66002


--------------------------------------------------------------------------------


contents

1.0 [a06-9877_1ex10d2.htm#a1_0Introduction_235950]

 

Introduction [a06-9877_1ex10d2.htm#a1_0Introduction_235950]

 

1-1

 

 

 

 

 

 

 

2.0 [a06-9877_1ex10d2.htm#a2_0EmissionUnitsRequiringPolluti_000011]

 

Emission Units Requiring Pollution Control Equipment
[a06-9877_1ex10d2.htm#a2_0EmissionUnitsRequiringPolluti_000011]

 

2-1

 

 

 

 

 

 

 

3.0 [a06-9877_1ex10d2.htm#a3_0EngineeringDesignCriteriaForP_000035]

 

Engineering Design Criteria for Pollution Control Equipment
[a06-9877_1ex10d2.htm#a3_0EngineeringDesignCriteriaForP_000035]

 

3-1

 

 

 

 

 

 

 

4.0 [a06-9877_1ex10d2.htm#a4_0EmissionLimitsFromPollutionCo_000052]

 

Emission Limits From Pollution Control Equipment
[a06-9877_1ex10d2.htm#a4_0EmissionLimitsFromPollutionCo_000052]

 

4-1

 

 

 

 

 

 

 

5.0 [a06-9877_1ex10d2.htm#a5_0PollutionControlEquipmentInst_000110]

 

Pollution Control Equipment Installation Schedule
[a06-9877_1ex10d2.htm#a5_0PollutionControlEquipmentInst_000110]

 

5-1

 

 

 

 

 

 

 

6.0 [a06-9877_1ex10d2.htm#a6_0MonitoringParametersForPollut_000126]

 

Monitoring Parameters for Pollution Control Devices
[a06-9877_1ex10d2.htm#a6_0MonitoringParametersForPollut_000126]

 

6-1

 

 

 

 

 

 

 

7.0 [a06-9877_1ex10d2.htm#a7_0PollutionControlDevicePerform_000302]

 

Pollution Control Device Performance Test Schedule and Test Methods Used
[a06-9877_1ex10d2.htm#a7_0PollutionControlDevicePerform_000302]

 

7-1

 

 

 

 

 

 

 

8.0 [a06-9877_1ex10d2.htm#a8_0FugitiveDustEmissionControlPr_000319]

 

Fugitive Dust Emission Control Program
[a06-9877_1ex10d2.htm#a8_0FugitiveDustEmissionControlPr_000319]

 

8-1

 

 


--------------------------------------------------------------------------------


1.0 INTRODUCTION

This Control Technology Plan (CTP) is an integral part of the CAO. This CTP
contains:

a)                Identification of all units to be controlled;

b)               Engineering design criteria for all proposed controls capable
of meeting the emission levels required by the CAO;

c)                Proposed short-term and long-term emission limits and
controlled outlet concentrations for each pollutant as appropriate;

d)               A schedule for expedited installation with specific milestones
applicable on a unit-by-unit basis;

e)                Proposed monitoring parameters for all control equipment and
parameter ranges;

f)                  Identification of all units to be emission tested and a
schedule for initial tests and retests;

g)               The test methods that will be used to demonstrate compliance
with the emission levels set forth in the CAO;

h)               Program for minimization of fugitive dust emissions from
facility operations.

1-1


--------------------------------------------------------------------------------


2.0 EMISSION UNITS REQUIRING POLLUTION CONTROL EQUIPMENT

The following emission units, fugitive sources, and control equipment have been
designated as affected units in the CAO and have emission limits requiring
pollution control technology.

Unit Description

 

Control Equipment Description

DDGS Dryer

 

Replace existing DDGS dryers with a Swiss Combi dryer equipped with Low-NOX
burner(s)

 

 

 

Centrate Tank (Defined as Whole Slop Tanks and Centrifuge Vents)

 

Scrubber

 

 

 

Fermentation Units (Including the Beer Well)

 

Scrubber

 

 

 

Distillation Unit (Including Miscellaneous Process Vents)

 

Scrubber

 

 

 

Existing Boilers #6 and #7

 

(1)    Interim NOX limit; and

 

 

 

 

 

(2)    Either retrofitting with Low-NOX burner(s) or removal of the boiler; and

 

 

 

 

 

(3)    Discontinuation of the use of fuel oil.

 

 

 

 

 

 

 

 

 

Existing Boiler #8

 

Retrofit with Low-NOX burner

 

 

 

Cooling Cyclone

 

Replace existing DDGS dryers with a Swiss Combi dryer equipped with
Low-NOX burner(s).

 

 

 

Ethanol Truck Loadout

 

Flare, unless truck is dedicated to non-fuel use

 

 

 

Truck/Car Traffic

 

Fugitive Dust Control Program

 

 

 

Grain Unloading Systems - North and South

 

PM Control System

 

 

 

Feed Loading Systems

 

“Dead Box”

 

 

 

New Gas Fired Boiler (Alternative Scenario)

 

Low-NOX Burner(s)

 

2-1


--------------------------------------------------------------------------------


3.0 ENGINEERING DESIGN CRITERIA FOR POLLUTION CONTROL EQUIPMENT

Any deviation from the design criteria listed here shall be reported in the
quarterly reports required under this CAO. The specific design criteria listed
here are preliminary and subject to change pending development of additional
data. Changes to the requirements listed in the following table shall be
considered non-material modifications under this CAO, provided MGP obtains
written approval of the change(s) from KDHE.

Process Description

 

Control Device Description

 

Design Operating
Parameters

Centrate Tank

 

Scrubber

 

Gas Flow Rate: to be determined

 

 

 

 

 

 

 

 

 

Water Flow Rate: to be determined

 

 

 

 

 

 

 

 

 

Pressure Drop: to be determined

 

 

 

 

 

Fermentation Units (Including the Beer Well)

 

Scrubber

 

Gas Flow Rate: to be determined

 

 

 

 

 

 

 

 

 

Water Flow Rate: to be determined

 

 

 

 

 

 

 

 

 

Pressure Drop: to be determined

 

 

 

 

 

Distillation Units (Including Misc. Process Vents)

 

Scrubber

 

Gas Flow Rate: to be determined

 

 

 

 

 

 

 

 

 

Water Flow Rate: to be determined

 

 

 

 

 

 

 

 

 

Pressure Drop: to be determined

 

 

 

 

 

Ethanol Truck Loadout

 

Flare, unless truck is dedicated to non-fuel use

 

40 C.F.R. § 60.18 NSPS standards. Flare will be assisted by a pilot flame.

 

 

 

 

 

Grain Unloading Systems - North and South

 

PM Control System

 

To be determined

 

 

 

 

 

Feed Loading System

 

Dead box(es)

 

To be determined

 

3-1


--------------------------------------------------------------------------------


4.0 EMISSION LIMITS FROM POLLUTION CONTROL EQUIPMENT

Unless otherwise stated, all controlled emission limitations (including
operating parameter ranges and limits) apply at all times except during periods
of previously planned startup and shutdown periods or as otherwise provided
under K.A.R. 28-19-11. These startup and shutdown periods shall not exceed the
minimum amount of time necessary for these events, and during these events, MGP
shall minimize emissions to the greatest extent practicable. To the extent
practical, startup and shutdown of pollution control technology systems will be
performed during times when process equipment is also shut down for routine
maintenance. MGP shall also, to the extent practicable, control emissions during
a malfunction event in a manner consistent with good air pollution control
practice for minimizing emissions.

Any deviation from the requirements in 4.0 shall be reported in the quarterly
reports and as required under other state and federal regulations.

Process Description

 

Control Device
Description

 

Pollutant

 

Emission Limit(s)

New Swiss Combi DDGS Dryer(1)

 

New Dryer

 

VOC

 

95% reduction or < 10 ppm, at MGP’s election

 

 

 

 

 

 

 

 

 

New Dryer

 

CO

 

90% reduction or < 100 ppm, at MGP’s election

 

 

 

 

 

 

 

 

 

New Dryer

 

PM/PM10

 

Test and set limit pursuant to this CAO

 

 

 

 

 

 

 

 

 

Low-NOX burners

 

NOx

 

NOX emission limit < 0.08 lb/MMBtu

 

 

 

 

 

 

 

Centrate Tank

 

Scrubber

 

VOC

 

95% reduction or < 20 ppm, at MGP’s election

 

 

 

 

 

 

 

Centrate Tank and Distillation Units (Including Misc. Process Vents)

 

Scrubber

 

VOC

 

95% reduction or < 20 ppm, at MGP’s election

 

 

 

 

 

 

 

Fermentation Units (Including Beer Well)

 

Scrubber

 

VOC

 

95% reduction or < 20 ppm, at MGP’s election

 

 

 

 

 

 

 

Existing Boilers #6, #7 and #8 (Boilers #6 and #7, if applicable)

 

Low-NOX burners

 

NOX

 

NOX emission limit < 0.04 lb/MMBtu

--------------------------------------------------------------------------------

(1)             MGP may continue to operate and produce wet cake during periods
of DDGS dryer downtime.

4-1


--------------------------------------------------------------------------------




 

Process Description

 

Control Device
Description

 

Pollutant

 

Emission Limit(s)

 

 

Discontinue the use of fuel oil

 

SOX

 

None

 

 

 

 

 

 

 

New Boiler (Alternative Scenario)

 

Low-NOX Burner(s)

 

NOx

 

NOx emission limit < 0.04 lb/mmBtu

 

 

 

 

 

 

 

Ethanol Truck Loadout

 

Flare, unless truck is dedicated to non-fuel use

 

VOC

 

95% reduction

 

 

 

 

 

 

 

Grain Unloading Systems - North and South

 

PM Control System

 

PM/PM10

 

0.01 grains/dscf

 

 

 

 

 

 

 

Feed Loading System

 

Dead box(es)

 

PM/PM10

 

20% opacity

 

NOX Emission Limit for Boilers #6 and #7: By no later than 60 days after the new
Swiss Combi DDGS dryer becomes operational, the owner or operator shall limit
the NOX emissions from Boilers #6 and #7 to 184 tons during each consecutive
12-month period. MGP shall use the following equation to calculate the monthly
NOx emissions:

ENOx

=

Q   x   EF   x   CF

 

 

 

 

Where:

ENOX

=

Monthly NOX emissions (tons/month)

 

 

 

 

 

Q

=

Monthly fuel gas usage (mmscf/month)

 

 

 

 

 

EF

=

NOX emission factor (lbs/mmscf). The emission factor

 

 

 

at the time of CAO issuance was 280 lbs/mmscf.

 

 

 

 

 

CF

=

Weight conversion factor (1 ton/2000 lbs)

 

MGP shall maintain records of the compliance determination for the NOX limit.
These records shall be updated no later than the last day of the month following
the last month of each consecutive 12-month period.

This 184 tons per year NOX limit is an interim limit. By no later than September
1, 2008, MGP shall remove Boilers #6 and #7 or equip the boilers with
Low-NOX burners with a NOX emissions limit of 0.04 lbs/MMBtu.

4-2


--------------------------------------------------------------------------------


5.0 POLLUTION CONTROL EQUIPMENT INSTALLATION SCHEDULE

MGP shall install, shake down, and start up the following air pollution control
equipment (or optimize existing equipment) and begin complying with the emission
limits required by the CAO by the following dates:

Unit Description

 

Control Equipment

 

Date

New Swiss Combi DDGS Dryer

 

Replacement of existing DDGS dryers with a Swiss Combi dryer equipped with
Low-NOX burners capable of meeting emission limits in CAO. The existing DDGS
dryers shall be removed or made in operable.

 

October 1, 2006

 

 

 

 

 

Centrate Tank

 

Scrubber

 

8 months after the issuance of the CAO

 

 

 

 

 

Fermentation Units (Including Beer Well)

 

Scrubber

 

8 months after the issuance of the CAO

 

 

 

 

 

Distillation Units (Including Miscellaneous Process Vents)

 

Scrubber

 

8 months after the issuance of the CAO

 

 

 

 

 

Existing Boilers #6 and #7

 

Low-NOX Burner(s), remove boilers or make boilers inoperable

 

September 1, 2008

 

 

 

 

 

 

 

Interim NOX limit as described in Section 4.0 of CTP

 

30 days after the date the existing DDGS dryers are removed or made inoperable.

 

 

 

 

 

 

 

Discontinue the use of fuel oil

 

Upon issuance of the CAO

 

 

 

 

 

Existing Boiler #8

 

Low-NOX Burner and FGR

 

July 1, 2006

 

 

 

 

 

New Boiler (Alternative scenario)

 

Low-NOX Burner(s)

 

Upon start up of the boiler

 

 

 

 

 

Ethanol Truck Loadout

 

Flare

 

8 months after the issuance of the CAO

 

 

 

 

 

Grain Unloading Systems - North and South

 

PM Control System

 

16 months after the issuance of the CAO

 

5-1


--------------------------------------------------------------------------------




 

Unit Description

 

Control Equipment

 

Date

Feed Loading System

 

“Dead Box”

 

12 months after the issuance of the CAO

 

 

 

 

 

Truck Traffic Fugitive Dust Program

 

Road Sweeper

 

4 months after issuance of the CAO

 

In accordance with the CAO, beginning April 1, 2007, MGP shall limit VOC
emissions from the facility to less than 95 tons per year. Also beginning April
1, 2007, MGP shall limit emissions of each individual HAP to less than 9.0 tons
per year and the combination of all HAPs to less than 24.0 tons per year. During
the first 11 months, beginning April 1, 2007, the facility will maintain the
following source-wide emission limits in Tons Per Year:

 

 

Mo 1

 

Mo 2

 

Mo 3

 

Mo 4

 

Mo 5

 

Mo 6

 

Mo 7

 

Mo 8

 

Mo 9

 

Mo 10

 

Mo 11

 

Source-wide VOC

 

12

 

24

 

36

 

45

 

56

 

64

 

72

 

80

 

84

 

88

 

92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Individual HAP

 

1.6

 

3.2

 

4.0

 

4.8

 

5.6

 

6.4

 

7.2

 

8.0

 

8.2

 

8.5

 

8.8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total HAPs

 

3.0

 

6.0

 

9.0

 

12

 

14

 

16

 

18

 

20

 

21

 

22

 

23

 

 

5-2


--------------------------------------------------------------------------------


6.0 MONITORING PARAMETERS FOR POLLUTION CONTROL DEVICES

The CAO requires that monitoring parameters be established for affected
pollution control devices. Beginning no later than 60 days following startup of
a control device described below, MGP agrees to the following monitoring
parameters for each of the affected pollution control devices. All monitoring
data collected above shall be recorded and maintained on-site. Any deviations of
monitoring frequency, record keeping and range shall be reported in the
quarterly reports and as required under other state and federal regulations.

Control Device
Description

 

Parameter
Monitored

 

Operating Range

 

Monitoring
Frequency

Scrubbers

 

Liquid Flow Rate

 

Varies based on design of the individual scrubbers

 

Continuously

 

 

Pressure Drop

 

2 to 8 inches of water

 

Daily

 

 

 

 

 

 

 

Flare

 

Presence of a Flame

 

A device (including but not limited to a flame sensor interlock with truck
pumping, a thermocouple, a ultraviolet beam sensor or infrared sensor) capable
of detecting presence of a flame

 

Continuously during ethanol truck loading

 

6-1


--------------------------------------------------------------------------------


7.0 POLLUTION CONTROL DEVICE PERFORMANCE TEST SCHEDULE AND TEST METHODS USED

The following schedule and methods will be used to demonstrate compliance with
the emission limits contained in this CTP and the CAO. MGP shall conduct the
following performance testing pursuant to the schedule under paragraphs 30, 31
and 32 of the CAO. The dryer shall be tested annually, and all other units in
the CTP according to the schedule set forth in Attachment 2, unless specifically
waived in writing by KDHE.

Emission Unit/Control
Device

 

Pollutant(s) Tested

 

Test Method

Swiss Combi DDGS Dryer/New Dryer equipped with a Low-NOX burner

 

Total VOC, speciated VOCs and HAPs, NOX, CO, PM/PM10

 

Method 1, 2, 3, 3A, or 3B, 4, 5/202, 7E, 10, 18 (“as Total VOC Mass”) and 25 or
25A; another EPA promulgated method; in accordance with a test protocol approved
by the parties.

 

 

 

 

 

Centrate Tank, Fermentation Units (Including Beer Well), and Distillation Units
(Including Misc. Process Vents)/Scrubbers

 

Total VOC, speciated VOCs and HAPs.

 

Method 1, 2, 3, 3A, or 3B, 4, 18 (“as Total VOC Mass”) and 25 or 25A; another
EPA promulgated method; in accordance with a test protocol approved by the
parties.

 

 

 

 

 

Existing Boilers and New Boiler (Alternative Scenario)/Low-NOX burner(s)

 

NOX and CO

 

Method 7E and 10; another EPA promulgated method; in accordance with a test
protocol approved by the parties.

 

 

 

 

 

Truck Loadout/Flare

 

VOCs and Visible Emissions

 

Per 40 CFR 60.18 for open flame flare. For enclosed flame flare, as applicable,
Method 1, 2, 3, 3A, or 3B, 4, 18 (“as Total VOC Mass”) and 25 or 25A; another
EPA promulgated method; in accordance with a test protocol approved by the
parties.

 

 

 

 

 

Grain Unloading Systems - North and South/PM Control System

 

PM/PM10

 

Method 5; another EPA promulgated method; in accordance with a test protocol
approved by the parties.

 

 

 

 

 

Feed Loading Systems/”Dead Box”

 

PM/PM10

 

Method 9; another EPA promulgated method; in accordance with a test protocol
approved by the parties.

 

7-1


--------------------------------------------------------------------------------


8.0 FUGITIVE DUST EMISSION CONTROL PROGRAM

The objectives of the Fugitive Control Program are to prevent and minimize the
release of avoidable fugitive emissions as required by the CAO. The Program
describes the procedure MGP will use to control emissions, to determine when
emissions are at levels requiring corrective action, and to reduce excessive
emissions to acceptable levels.

MGP has existing paved roads (all normal traffic routes) that are used for truck
and car traffic at the ethanol plant. MGP will implement the following actions
to minimize fugitive dust emissions:

1.                                       MGP will perform weekly visual
inspections of the roads.

2.                                       MGP will document the inspection was
performed and describe any corrective action taken.

3.                                       MGP will sweep the roads within 48
hours of when fugitive emissions are observed that are caused by car/truck
traffic on the roads.

4.                                       In the event that sweeping is not
possible due to weather conditions; MGP will use water or mechanical means of
removal, if possible, to minimize fugitive dust emissions.

8-1


--------------------------------------------------------------------------------


ATTACHMENT 2

PERFORMANCE TEST FREQUENCY CRITERIA

Proposed Testing Frequency for equipment with concentration or emission limits:

X = Pollutant emissions rate or concentration established during a performance
test. Test results used to determine X ideally span three tests or more.

Performance Test Results

 

Performance Test Frequency

If X > 90% of the most stringent limit

 

The next performance test must be conducted within 12 months.

 

 

 

If 60% < X < 90% of the most stringent limit

 

The next performance test must be conducted within 36 months.

 

 

 

If X < 60% of the most stringent limit

 

The next performance test must be conducted within 60 months.

 


--------------------------------------------------------------------------------